Citation Nr: 0739903	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left arm pain.  

2.  Entitlement to service connection for a right ankle 
condition.  

3.  Entitlement to service connection for a right foot 
condition.  

4.  Entitlement to service connection for a low back 
condition.  

5.  Entitlement to service connection for a hiatal hernia.  

6.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to an initial rating greater than 10 percent 
for glaucoma.  

9.  Entitlement to an initial compensable rating for 
seborrheic dermatitis of the scalp with picker's nodules.  

10.  Entitlement to an initial compensable rating for tinea 
pedis.  


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from October 1968 to 
August 1973 and from August 1981 to April 2001, as well as 
duty in the Air Force Reserves from March 1975 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The issues concerning service connection for bilateral 
sensorineural hearing loss, tinnitus, and a low back 
disorder, and greater initial ratings for glaucoma, 
seborrheic dermatitis of the scalp with picker's nodules, and 
tinea pedis addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a 
current, diagnosed left arm disorder.  

2.  The evidence does not show that the veteran has a 
current, diagnosed right ankle disorder.  

3.  The evidence does not show that the veteran has a 
current, diagnosed right foot disorder.  

4.  The evidence does not show that the veteran has a current 
hiatal hernia that is due to service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for left 
arm pain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria are not met for service connection for a 
right ankle condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The criteria are not met for service connection for a 
right foot condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

4.  The criteria are not met for service connection for a 
hiatal hernia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The file contains very poor copies of the veteran's service 
medical records.  However, the National Personnel Records 
Center has indicated that those records are the best 
available copies of all of his service medical records from 
microfiche.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Left arm pain

The veteran has claimed service connection for left arm pain, 
which, at a VA compensation examination in November 2004, he 
characterized as a constant, shooting pain down his left arm.  
However, none of the medical records, including the available 
service medical records, contain any other reference to 
complaints of left arm pain, and no examiner, including the 
November 2004 VA examiner, has reported any pertinent 
abnormal clinical findings or diagnosed any left arm 
disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

Thus, service connection for left arm pain must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b).  

Right ankle and right foot conditions

The separation examination in April 1973 for the veteran's 
first period of service reflects his notation of foot 
trouble; no abnormality was noted on examination, however.  
The November 2004 VA examiner did not record any specific 
right foot or right ankle complaints, nor did he note any 
pertinent abnormal clinical findings.  Moreover, the examiner 
did not list a diagnosis of any right foot or right ankle 
disorder.  None of the treatment records mentions any right 
foot or right ankle complaints, clinical findings, or 
diagnosis.  

The Court has also held that service connection requires that 
there be a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (absent proof of a present disability, there 
can be no valid claim).  Therefore, because the evidence does 
not show that the veteran currently has a right ankle or 
right foot condition, service connection must be denied.  As 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. § 5107(b).  

A hiatal hernia

The report of the separation examination in April 1973 for 
the veteran's first period of service notes his denial of any 
gastrointestinal problem and the remainder of the service 
medical records are silent for any mention of 
gastrointestinal problems or diagnosis of a gastrointestinal 
disorder.  

The veteran reported to the November 2004 VA examiner that he 
had a history of a hiatal hernia, with some intermittent 
epigastric discomfort; there was no history of vomiting, 
hematemesis, melena, anemia, or significant weight loss.  The 
veteran stated he took Gaviscon intermittently.  The examiner 
did not note any pertinent clinical findings, but his 
diagnostic impressions included "[m]inimal symptoms from his 
hiatal hernia."  

Other than the recent VA examiner's diagnostic impression, 
which appears to have been based on the veteran's own report, 
the record does not document a diagnosis of a hiatal hernia.  
More importantly, however, there is no evidence whatsoever 
that the veteran developed a hiatal hernia during service or 
that any current hiatal hernia is due to service.  

As noted above, service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the current disability during service.  
Whether or not the veteran has a current hiatal hernia, the 
evidence in this case simply does not show or even suggest a 
relationship between service and any current hiatal hernia he 
may have.  Therefore, service connection must be denied.  

The benefit-of-the-doubt doctrine has been considered, but 
the preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. 5107(b).  

II.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a May 2002 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claims, and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

In this case, because the required notice was provided prior 
to the adverse decision in July 2003, there is no error.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing.  
Also, in December 2006, the RO notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  Further, 
in March 2006, the veteran indicated that he had no 
additional information or evidence to submit regarding his 
claims.  No further development action is necessary.  



ORDER

Service connection for left arm pain is denied.  

Service connection for a right ankle condition is denied.  

Service connection for a right foot condition is denied.  

Service connection for a hiatal hernia is denied.  



REMAND

The claims file indicates that the RO scheduled examinations 
to evaluate the veteran's three service-connected 
disabilities (glaucoma, seborrheic dermatitis of the scalp 
with picker's nodules, and tinea pedis) in January 2006.  But 
the record does not contain reports of those examinations, 
nor does it indicate that the examinations were canceled.  
Further, the October 2006 supplemental statement of the case 
(SSOC) does not mention those examinations.  The RO should 
verify whether those examinations were completed and, if so, 
obtain and consider the reports in conjunction with the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (non-record evidence that is not in the claims file 
but was within the Secretary's control, and that could 
reasonably be expected to be part of the record, is 
constructively deemed to be of record).  If the examinations 
were not completed, appropriate examinations should be 
scheduled.  

In addition, the veteran reported to a VA examiner in January 
2003 that he was exposed to excessive noise while serving as 
a crew member on a C-141 and while working on the flight line 
for 24 years.  He told the examiner that he had experienced 
hearing loss for about 15 years.  The Board observes that the 
audiometric data obtained on examination in both January 2003 
and November 2004 meet the criteria for hearing loss 
disability.  38 C.F.R. § 3.385 (2007).  Although dates of the 
veteran's service have been verified, the available evidence 
does not document the veteran's military occupational 
specialty (MOS) during his second period of service.  Based 
on the available in-service and post-service audiometric data 
and the veteran's report of his military duties, VA's duty to 
assist requires an effort to obtain verification of his MOS 
during his second period of service, as well as a medical 
opinion as to whether any current hearing loss or tinnitus is 
due to noise exposure the veteran may have experienced during 
service.  38 C.F.R. § 3.159(c)(4) (2007).  

Finally, the report of the veteran's separation examination 
in April 1973 for his first period of service notes his 
report of recurrent low back pain since 1972, with no known 
spinal injury; no spinal abnormality or diagnosis was noted 
on that examination.  The remainder of the service medical 
records are silent for any low back complaints or diagnosis.  
In January 2002, a VA clinic physician noted that the veteran 
still had low back pain and a slight tingling in his left 
leg; he also noted mild sacroiliac joint tenderness and a 
positive straight leg raise test.  However, the physician 
diagnosed only low back pain.  A VA examiner in November 2004 
reported that the veteran had a history of herniated discs 
with lumbar radicular features.  That examiner noted reduced 
range of back motion in most planes, although the 
neurological examination was normal.  The examiner did not, 
however, diagnose a specific back disorder, nor did he 
provide an opinion concerning the relationship between the 
current abnormal clinical findings and the veteran's 
complaints in service.  In light of the abnormal clinical 
findings reported by VA physicians, but lacking a definite 
diagnosis of a low back disorder, therefore, the Board finds 
that an additional medical examination is needed to determine 
whether the veteran in fact has a current back disorder and 
whether such a disorder is related to service.  


Accordingly, the case is REMANDED for the following actions:

1.  Ask the National Personnel Records 
Center for copies of the veteran's 
service personnel records and a copy of 
the DD Form 214 for his second period of 
active duty, ending with his retirement 
in April 2001.  


2.  If the VA compensation examinations 
that were scheduled in January 2006 to 
evaluate the veteran's three service-
connected disabilities (glaucoma, 
seborrheic dermatitis of the scalp with 
picker's nodules, and tinea pedis) were 
completed, obtain the reports of those 
examinations.  If the examinations were 
not completed, schedule the veteran for 
appropriate examinations to evaluate the 
current status of those disabilities.  


3.  Schedule the veteran for an 
audiological examination.  After 
reviewing the claims file, including all 
pertinent in-service and post-service 
medical records, and after examining the 
veteran, the examiner should be requested 
to provide an opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that any current hearing loss 
or tinnitus is due to noise exposure the 
veteran experienced in service.  The 
opinion should be supported by adequate 
rationale.  


4.  Schedule the veteran for a spine 
examination.  After reviewing the claims 
file, including all pertinent in-service 
and post-service medical records, and 
after examining the veteran, the examiner 
should be requested to provide an opinion 
as to the likelihood (i.e., 50 percent 
probability or greater) that any current 
back disorder is related to the veteran's 
complaint of recurrent low back pain in 
service or whether any current disorder 
otherwise began during service.  The 
opinion should be supported by adequate 
rationale.  


5.  Upon completion of the requested 
development, again consider the issues on 
appeal.  If any action taken is not to 
the veteran's satisfaction, provide him 
with a supplemental statement of the case 
(SSOC) and give him an opportunity to 
respond before returning the case to the 
Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


